DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 13-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0045803 (Williams).
13. Williams discloses a medical system (FIG. 12A-12B) comprising an adjustable frame (e.g., combination of work stand 150 and “supports” at P0062) comprising a lower portion (“supports” at P0062) coupled to an upper portion (work stand 150)(P0062). The medical system has a guide tube (e.g., combination of endoscope 107 and locking spine 102) that includes a handle (handles 108) detachably coupled to the upper portion of the frame (detachable coupling of endoscope 107 to work stand 150 in FIG. 12B and P0062 via the endoscope being passed through a port 111 in work stand 150). The lower portion of the frame being configured to mate with a site to fix a position of the lower portion relative to a patient (P0062). The upper portion supports the guide tube (FIG. 12A-12B; P0062). The upper portion includes at least one rail (gimbal 148) extending proximally from the frame and being movable relative to the lower portion of the frame (FIG. 13 and 15A; P0067-P0069). The rail defines a proximal opening (lumen 188) to receive a tool (FIG. 13; P0066). The rail having a circular cross-section (FIG. 13). 
14. The upper portion of the frame includes a first rail (first gimbal 148) extending along a first axis and a second rail (second gimbal 148) extending along a second axis (FIG. 12A-12B; P0062-P0063). The first axis intersects the second axis (FIG. 12A-12B; P0062-P0063).
15. The upper portion of the frame includes a lock (locking screws 198) to fix a position of the rail relative to the frame (FIG. 15A; P0069). 
16. The upper portion of the frame includes a slot for receiving a guide tube (see opening in work stand 150 in FIG. 12B and P0062 slidably receiving endoscope 107).
17. The guide tube extending from a proximal end to a distal end and comprising at least one guide channel (lumen 105), an articulation section (distal portion 112) proximate the distal end of the guide tube, and a housing (see “housing” of FIG. 4 adjacent handles 108 and including lumen 105) proximate the proximal end of the guide tube (FIG. 4; P0045). The housing includes controls (locking handles 108) configured to transmit user input to the articulation section for deflecting the articulation section relative to a longitudinal axis of the guide tube (FIG. 4; P0045-P0046). 
18. The system comprises a tool (tool 32) coupled to the rail (FIG. 12A; P0063). The tool comprising a control member (handles 153) and a catheter (shaft 152) slidable along a longitudinal axis of the rail (FIG. 12A-13; P0063 and P0066-P0067). 
19. The control member of the tool is configured to translate and rotate simultaneously with respect to the rail (FIG. 13; P0067-P0068). 
20. The catheter of the tool enters a guide channel (lumen 105) of the guide tube via a port located distal to a distal end of the rail (FIG. 3-4 and 12A; P0042). 

21. Williams discloses a medical system (FIG. 12A-12B) comprising an adjustable frame (e.g., combination of work stand 150 and “supports” at P0062) comprising a lower portion (“supports” at P0062) coupled to an upper portion (work stand 150)(P0062). The lower portion is configured to mate with a site to fix a position of the lower portion relative to a patient (P0062). The upper portion includes a longitudinal slot configured to receive a handle of a guide tube (see ports 111 of work stand 150 which extends through the length of the work stand such that it is “longitudinal” in FIG. 12B receiving the portion of endoscope 107 near its controls at P0062 such that it can reasonably be considered the “handle” of endoscope 107) and allow for translation of the handle relative to the frame (see “ports 111 for passing instruments through the access cannula” at P0062 and FIG. 12B showing endoscope 107 as an instrument). The upper portion has a first rail (first gimbal 148) extending along a first axis (FIG. 13), and a second rail (second gimbal 148) extending along a second axis (FIG. 12B; P0062). Each of the first rail and the second rail defining a proximal opening (lumen 188) to receive a respective tool (FIG. 13; P0066). 
22. The first axis of the first rail intersects the second axis of the second rail (FIG. 12A-12B; P0062-P0063). 
23. The frame includes a lock (locking handles 108) to fix a position of the guide tube relative to the frame (e.g., locking handles 108 lock distal portion 112 at FIG. 4 and P0045-P0046 where the locking spine 102 is attached to the work stand 150 in FIG. 12A-12B such that the locking handles 108 fix a position of the distal portion 112 relative to the work stand 150).
24. The frame includes a lock (e.g., “lock” in the form of the work stand 150 being “mounted to supports” at P0062) to fix a position of the upper portion of the frame relative to the lower portion of the frame (P0062). The lower portion of the frame is configured to mate with a table or bed (P0062). 
25. The guide tube has at least one guide channel (lumen 105), an articulation section (distal portion 112) proximate a distal end of the guide tube (FIG. 3-4), and a handle (handles 108) proximate a proximal end of the guide tube (FIG. 4; P0045). The housing including controls (locking handles 108) coupled to the articulation section (FIG. 4; P0045-P0046). The guide channel extends from a port (e.g., proximal opening of lumen 105) through the articulation section with the port being distal to the controls of the guide tube (see proximal opening of lumen 105 being distal to at least part of the locking handles 108 in FIG. 3-4) and distal to each of the first rail and the second rail (FIG. 12A-12B). 
26. The system comprises a first tool (first tool 32) coupled to the first rail and slidable along the first axis (FIG. 12A-12B; P0067). The system comprises a second tool (second tool 32) coupled to the second rail and slidable along the second axis (FIG. 12A-12B; P0067). 
27. Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 13). 
28. Williams discloses a medical system (FIG. 12A-12B) comprising an adjustable frame (e.g., combination of work stand 150 and “supports” at P0062) comprising a lower portion (“supports” at P0062) coupled to an upper portion (work stand 150)(P0062). The medical system has a guide tube (e.g., combination of endoscope 107 and locking spine 102) that includes a housing (handles 108) coupled to the upper portion (see controls of endoscope 107 being coupled to work station 150 via a port 111 at FIG. 12B and P0062). The lower portion is configured to mate with a site to fix a position of the lower portion relative to a patient (P0062). The upper portion includes at least one rail (gimbal 148) movable relative to the lower portion (FIG. 13 and 15A; P0067-P0069). The rail defining a proximal opening (lumen 188) to receive a tool therein (FIG. 13; P0066). The frame includes a first lock (locking handles 108) to fix a position of the guide tube relative to the upper portion of the frame (e.g., locking handles 108 lock distal portion 112 at FIG. 4 and P0045-P0046 where the locking spine 102 is attached to the work stand 150 in FIG. 12A-12B such that the locking handles 108 fix a position of the distal portion 112 relative to the work stand 150). The frame includes a second lock (e.g., “lock” in the form of the work stand 150 being “mounted to supports” at P0062) to fix a position of the upper portion of the frame relative to the lower portion of the frame (P0062).
29. The guide tube including at least one guide channel (lumen 105), an articulation section (distal portion 112) proximate a distal end of the guide tube (FIG. 3-4), and the housing being proximate a proximal end of the guide tube (FIG. 4; P0045). The system has a tool (tool 32) coupled to the rail (FIG. 12A; P0063). The tool comprising a control member (handles 153) and a catheter (shaft 152)(FIG. 12A-12B; P0063). The catheter enters the guide channel of the guide tube via a port distal to the rail (FIG. 3-4 and 12A). The catheter is slidable along the guide channel by sliding the control member along a longitudinal axis of the rail (FIG. 12A-13; P0063 and P0066-P0067). 
30. The distal end of the guide tube includes an end cap (straight spine section 110), and the articulation portion is fixedly attached to the end cap (FIG. 3-4; P0046). 
31. The upper portion of the frame includes a first rail (first gimbal 148) extending along a first axis and a second rail (second gimbal 148) extending along a second axis (FIG. 12A-12B; P0062-P0063). Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 13). 
32. The system comprises a first tool (first tool 32) coupled to, and slidable along, the first rail (FIG. 12A-12B; P0067-P0069). The system comprises a second tool (second tool 32) coupled to, and slidable along, the second rail (FIG. 12A-12B; P0067-P0069). The first rail is spaced apart from the second rail to allow space for a user therebetween to control the first tool and the second tool simultaneously (FIG. 12B; P0063). 

Response to Arguments
Applicant’s arguments, see page 8, filed 04/26/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 28-32 has been withdrawn. 
Applicant’s arguments regarding the new limitations with respect to claims 13-32 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771